Citation Nr: 1819368	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-12 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for a heart disability, to include myocardial infarctions. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to July 1979.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified during a Board hearing in Boston, Massachusetts, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

Evidence received since the June 2009 final rating decision is essentially cumulative of the evidence previously of record with regard to the basis for the prior denial.


CONCLUSION OF LAW

Evidence received since a final June 2009 rating decision is not new and material and reopening of the Veteran's claim of entitlement to service connection for a heart disability, to include myocardial infarctions, is therefore not warranted.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. §§ 3.156(a), 20.1103 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to reopen his claim of service connection for myocardial infarctions.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's claim of service connection for "heart seizure" was initially denied in an October 1987 rating decision based on a finding of no current disability.  He neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the decision therefore became final.  The claim was next denied in a February 2008 rating decision and again in an August 2008 rating decision, both based on a finding that new and material evidence had not been submitted.  The claim was again denied in a June 2009 rating decision based on a finding that new and material evidence had not been submitted.  An August 2009 statement was construed as a notice of disagreement, but the Veteran withdrew his appeal as to this issue in a September 2009 statement.  The June 2009 rating decision therefore became final.

The Board finds that the evidence submitted since the June 2009 final rating decision is cumulative or redundant as to the evidence already of record as to whether the Veteran has a current heart disability.  Indeed, the only evidence that has ever been submitted to support his claim is his repetitive statements which essentially state that he started having myocardial infarctions, heart attacks, or heart seizures in service and has repeatedly suffered them on a more than daily basis since.  

The Veteran is currently service-connected and rated at 100 percent for paranoid schizophrenia with major depression and anxiety disorder.  Ample medical evidence, from private treatment records and VA treatment records, recognize his reports of a heart condition as a product of delusional thinking associated with this disability.  This includes statements from his mental health care providers, as well as statements from his primary care physicians in response to his reports of symptoms.  All available medical evidence, statements from the Veteran's father, and even statements from the Veteran himself for brief periods recognize that the Veteran has not had a heart disability in service or otherwise.

Thus, the only evidence that could conceivably be material that has been submitted since the final June 2009 rating decision consists of a vast amount of statements written by the Veteran.  Nothing written in these statements is materially different from the statements already on record prior to the June 2009 rating decision, or indeed prior to the October 1987 rating decision.  New medical records continue to show that the Veteran does not have a current heart disability.  

For these reasons, the Board finds that the evidence submitted since the June 2009 final rating decision is cumulative or redundant as to the evidence already of record as to whether the Veteran has a current heart disability.  Accordingly, the criteria for reopening a claim of entitlement to service connection for a heart disability, to include myocardial infarctions, are not met.


ORDER

New and material evidence having not been received, the appeal to reopen the claim for service connection for a heart disability, to include myocardial infarctions, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


